Citation Nr: 1828284	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for dementia.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1959 to September 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were previously before the Board in March 2015 when, in pertinent part, they were remanded for additional development.  The Board's remand included the recharacterized claim of entitlement to service connection for an acquired psychiatric disorder.  Thereafter, in an April 2016 VA examination, the examiner diagnosed anxiety disorder with symptoms of PTSD and provided a positive nexus opinion as to that disability.  The RO thereafter granted service connection for that disability, which satisfies the appeal as to that issue in full.  However, as the RO continued to address the claim of entitlement to service connection for PTSD in the December 2016 Supplemental Statement the Case, the Board has taken jurisdiction over that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009).

In February 2018, the Board requested a medical opinion from an expert at the Veterans Health Administration (VHA) regarding the matter of entitlement to service connection for dementia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for diabetes mellitus and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Dementia is etiologically related to service.  

2.  The Veteran does not have a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for dementia are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.304(f) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Dementia

The Veteran's attorney asserts that the Veteran had a skull fracture prior to service, that he experienced symptoms associated with this skull fracture that were aggravated during service and eventually caused the Veteran's dementia, and that the Veteran's behavioral problems in service could have been early manifestations of dementia.  A December 1959 service treatment record states that the Veteran had a skull fracture at the age of 17, prior to service.  However, given the Veteran's normal clinical entrance examination in August 1959, the onerous standard to rebut presumption of soundness has not been met.  38 U.S.C. §§ 1111.

The Veteran's current diagnosis of dementia is not in dispute.  His service records show behavioral problems beginning in 1960, as well as complaints of headaches, nausea, a lethargic condition and insomnia.  Moreover, in an April 2018 opinion, after review of the Veteran's service records and other information of record, the VHA expert opined that the Veteran's behavioral problems during service were more likely than not (greater than 50 percent probability) an early manifestation of dementia, and that the Veteran's dementia was more likely than not (greater than 50 percent probability) had its onset while in the service.  The unfavorable December 2016 VA opinion addressing this matter is inadequate, as it is applies the wrong legal standard and is speculative in nature.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for dementia is warranted.  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Here, there is no current diagnosis of PTSD.  In this regard, the April 2016 VA examiner specifically found that the Veteran did not meet the DSM criteria for a diagnosis of PTSD after full mental status examination and review of the Veteran's relevant medical history.  The only other reference to PTSD of record is in a positive PTSD screening test in July 2012 from a social worker.  However, this does not amount to a diagnosis in accordance with 38 C.F.R. § 4.125(a).  Furthermore, the Veteran is not competent to opine as to the nature of his current psychiatric diagnosis.  The Board again emphasizes that service connection for the Veteran's psychiatric disorder other than PTSD has been granted.  Thus, as the competent evidence shows no current diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a), the first element of service connection is not met, and the claim is denied.


ORDER

Service connection for dementia is granted.  

Service connection for PTSD is denied.


REMAND

Regarding the claim of entitlement to service connection for diabetes mellitus, remand is necessary for an examination to address the nature and etiology of the Veteran's diabetes mellitus, to include whether it is secondary to his dementia or psychiatric disorder.  See December 2013 VA Form 21-4138.  Additionally, all outstanding treatment records should be secured.  

Regarding TDIU, the April 2016 VA examiner indicated that the Veteran evidenced total occupational and social impairment due to his dementia, potentially supportive of a 100 percent rating for this disability or alternatively a TDIU.  Action on the TDIU claim is therefore deferred pending the implementation of the award of service connection for dementia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Implement the Board's award of service connection for dementia and assign the appropriate rating.  In this regard, please note the April 2016 VA examiner's finding of total occupational and social impairment due to dementia.

2. Obtain all outstanding VA treatment records.  

3. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

4. Then obtain a VA examination to address the nature and etiology of the Veteran's diabetes mellitus.  All necessary tests and studies should be conducted and all findings reported in detail.  After a review of the claims file, the examiner should address the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus had its onset during active service, or is otherwise related to service. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus is proximately due to his service-connected anxiety disorder or dementia.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus is aggravated (worsened) by his service-connected anxiety disorder or dementia.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


